March 15, 1913. The opinion of the Court was delivered by
This case was heard in connection with the case of The State of South Carolina, ExRelatione Phoenix Mutual Life Insurance Company, a body corporate under the laws of the State of Connecticut, having its principle place of business in the city of Hartford, in the State of Connecticut, and duly licensed to do business in the State of South Carolina, petitioner, against Fitz H. McMaster, as Insurance Commissioner of the State of South Carolina, respondent, in which the opinion has just been filed. *Page 383 
The facts in the two cases are similar, and the reasons assigned in that case are conclusive of the questions in this case.
It is, therefore, the judgment of this Court that the application for a writ of mandamus be refused, and the appeal dismissed.